 

 

DIRECTORS COMPENSATION SUMMARY SHEET



Exhibit 10.25

 

 

 

Independent directors receive compensation for board service, paid in arrears on
a quarterly basis within 45 days of the end of each quarter.  The compensation
consists of an annual cash retainer, additional annual cash retainers for
committee chairs and fees for meeting attendance, as follows:

 

Annual cash retainers

 

Each director

$130,000

 

 

Committee Chairs (in addition to regular director retainer)

 

Audit Committee

$15,000

Compensation Committee

$10,000

Nominating and Corporate Governance Committee

$10,000

 

 

Meeting attendance fees

 

Board Meetings

$2,000 per meeting

Committee Meetings (paid to committee members only)

$1,500 per meeting

 